                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       James Maurice Wilson,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00108-MR
                                      )
                 vs.                  )
                                      )
           Eric A. Hooks,             )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 8, 2020 Order.

                                               July 8, 2020




         Case 5:19-cv-00108-MR Document 17 Filed 07/08/20 Page 1 of 1
